Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 1 of 31 PageID# 123



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

LIGHTHOUSE FELLOWSHIP CHURCH, )
                                     )
                       Plaintiff,    )
                                     )
v.                                   )                Case No. 2:20-cv-204
                                     )
RALPH NORTHAM, in his                )
official capacity as Governor of the )
Commonwealth of Virginia,            )
                                     )
                       Defendant.    )

    PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER AND
  PRELIMINARY INJUNCTION WITH INCORPORATED MEMORANUM OF LAW

       Pursuant to Fed. R. Civ. P. 65 and L. Civ. R. 7, Plaintiff, LIGHTHOUSE FELLOWSHIP

CHURCH (“Lighthouse” or the “Church”), moves this Court for a Temporary Restraining Order

(TRO) and Preliminary Injunction against Defendant, RALPH NORTHAM, in his official capacity

as Governor of the Commonwealth of Virginia (“Governor Northam” or the “Commonwealth”),

as set forth below and in Lighthouse’s contemporaneously filed Verified Complaint.

          URGENICES JUSTIFIYING TEMPORARY RESTRAINING ORDER

       In its Prayer for Relief in its Verified Complaint, Lighthouse seeks a TRO restraining and

enjoining Governor Northam and his designees from unconstitutionally enforcing and applying

the various COVID-19 Executive Orders and other enforcement directives (collectively

“GATHERING ORDERS”) purporting to prohibit Lighthouse, on pain of criminal sanctions, from

gathering for worship services at Lighthouse, regardless of whether Lighthouse meets or exceeds

the social distancing, enhanced sanitization, and hygiene guidelines pursuant to which the

Commonwealth disparately and discriminatorily allows so-called “essential” commercial and non-

religious entities (e.g., beer, wine, and liquor stores, warehouse clubs, ‘big box’ and ‘supercenter’
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 2 of 31 PageID# 124



stores) to accommodate gatherings, crowds, and masses of more than ten (10) individuals—indeed,

with no numerical limit—without scrutiny or threat of criminal sanctions. As shown in the Verified

Complaint, the GATHERING ORDERS have been interpreted, applied, and enforced, including

against the Pastor of Lighthouse, such that police officers in the Commonwealth of Virginia have

visited Virginia churches, such as Lighthouse, threatened to impose, and in the case of Lighthouse,

actually imposed, criminal sanctions against religious gatherings that include more than ten

individuals, regardless of whether appropriate and government-recommended social distancing,

enhanced sanitization, and personal hygiene recommendations are practiced.

       At around the same time as Governor Northam’s Executive Orders surrounding COVID-

19 were being used to impose criminal sanctions on Lighthouse’s pastor, officials in other

jurisdictions had similarly threatened to impose criminal sanctions on other religious gatherings.

In Louisville, Kentucky, for example, the government threatened to use police to impose criminal

sanctions on those individuals found in violation of similar COVID-19 orders and threatened to

impose various sanctions on individuals found in violation of such orders. The United States

District Court for the Western District of Kentucky found that the mere threat of such criminal

sanction warranted a TRO. See On Fire Christian Center, Inc. v. Fischer, No. 3:20-cv-264-JRW,

2020 WL 1820249 (W.D. Ky. Apr. 11, 2020) [hereinafter On Fire]. The On Fire TRO enjoined

the Mayor of Louisville from “enforcing, attempting to enforce, threatening to enforce, or

otherwise requiring compliance with any prohibition on drive-in church services at On Fire.”

Id. at *1 (emphasis added).

       Additionally, the Governor of Kansas had imposed a virtually identical restriction on

religious gatherings in Kansas, stating that “gatherings” of more than 10 individuals are prohibited,

including religious gatherings. On April 18, 2020, the United States District for the District of



                                                 2
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 3 of 31 PageID# 125



Kansas issued a TRO enjoining Kansas officials from enforcing its discriminatory prohibition on

religious gatherings and required the government to treat “religious” worship services the same as

other similar gatherings that are permitted. See First Baptist Church. v. Kelly, No. 20-1102-JWB,

2020 WL 1910021, *6–7 (D. Kan. Apr. 18, 2020) [hereinafter First Baptist]. The First Baptist

TRO specifically stated that the government’s disparate treatment of religious gatherings was a

violation of the Free Exercise Clause because it showed that “religious activities were specifically

targeted for more onerous restrictions than comparable secular activities,” and that the

churches had shown irreparable harm because they would “be prevented from gathering for

worship at their churches” during the pendency of the executive order. Id. at *7–8 (emphasis

added). In discussing the Kansas orders—which imposed a 10-person limit on in-person gatherings

just as the Governor Northam orders here—the court said that specifically singling out religious

gatherings for disparate treatment while permitting other non-religious activities “show[s] that

these executive orders expressly target religious gatherings on a broad scale and are, therefore, not

facially neutral,” First Baptist, 2020 WL 1910021, at *7, and—much like here—“churches and

religious activities appear to have been singled out among essential functions for stricter treatment.

It appears to be the only essential function whose core purpose—association for the purpose

of worship—had been basically eliminated.” Id. (emphasis added). Thus, the court found that

Kansas should be enjoined from enforcing their disparate terms against churches.

       Yet, what the government in Louisville only threatened to do, Governor Northam and

police officers in the Commonwealth of Virginia actually did to Lighthouse on April 5, 2020.

Pursuant to Governor Northam’s Executive Order prohibiting the in-person gathering of more than

10 individuals, the Town of Chincoteague Police Department actually issued a criminal citation

and summons to Pastor Kevin Wilson of Lighthouse (“Pastor Wilson”) for the sole act of holding



                                                  3
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 4 of 31 PageID# 126



a church service in the Commonwealth of Virginia. In addition to that actually imposed criminal

sanction, officials in the Commonwealth threatened to impose similar criminal sanctions on

Lighthouse, its pastor, and each and every member and/or attendee who dared visit the Lighthouse

Fellowship Church’s service on Easter Sunday or any other worship service held while Governor

Northam’s orders are in effect. Additionally, the Virginia State Police—acting under the direction

of Governor Northam’s orders—have publicly declared that they would enforce the Governor’s

orders and have threatened to impose criminal sanctions on those found in violation of them.

Absent emergency relief from this Court, Lighthouse, its pastor, and all members and/or

attendees will suffer immediate and irreparable injury from the threat of criminal

prosecution for the mere act of engaging in the free exercise of religion and going to church.

A temporary restraining should issue.

       Lighthouse prays unto this Court to issue a TRO restraining and enjoining Governor

Northam from similarly enforcing, attempting to enforce, threatening to enforce, or otherwise

requiring compliance with any prohibition on religious gatherings of more than 10 individuals,

as against Lighthouse. Lighthouse does not seek, at this emergent stage of the proceedings, to

undermine the entirety of Governor Northam’s efforts to prevent the spread of COVID-19 in the

Commonwealth. Lighthouse merely seeks to be free from the unconstitutional application of

the GATHERING ORDERS in such a way that they are threatened with criminal sanctions

and suffer criminal penalties for simply going to church. Absent emergency relief from this

Court, Governor Northam and the State Police will continue to threaten Lighthouse with criminal

sanctions and other penalties, including this Sunday, by targeting Lighthouse’s religious

gatherings for discriminatory treatment.




                                                4
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 5 of 31 PageID# 127



                           MEMORANDUM OF LAW IN SUPPORT

        To obtain a TRO or PI, Lighthouse must demonstrate it has a strong likelihood of success

on the merits, that it will suffer irreparable injury absent the order, that the balance of the equities

favors the order, and that the public interest is served by the Court’s issuing the order. See

MicroStrategy, Inc. v. Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001); Moore v. Kempthorne,

464 F. Supp. 2d 519, 525 (E.D. Va. 2006) (“The standard for granting either a TRO or preliminary

injunction is the same.”). Lighthouse easily satisfies each of these elements factually and legally.

(Lighthouse hereby incorporates by reference the allegations of its Verified Complaint, filed

contemporaneously herewith, as its statement of facts in support of this motion.)

I.      LIGHTHOUSE IS LIKELY TO SUCCEED ON THE MERITS OF ITS CLAIM
        THAT THE COMMONWEALTH’S APPLICATION OF THE GATHERING
        ORDDERS IS UNCONSTITUTIONAL AND SHOULD BE RESTRAINED.

        A.      The Commonwealth’s Unconstitutional Application of the GATHERING
                ORDERS Violates Lighthouse’s First Amendment Rights to Free Exercise of
                Religion and Should Be Restrained.

        Though the Commonwealth might not view church attendance as fundamental to the

religious beliefs of Lighthouse, its opinion is irrelevant to the protections afforded to Lighthouse’s

sincerely held religious beliefs. Lighthouse’s “religious beliefs need not be acceptable, logical,

consistent, or comprehensible to others in order to merits First Amendment protection.” Thomas

v. Rev. Bd. of Ind. Emp. Security Div., 450 U.S. 707, 714 (1981). Indeed, “[a]t a minimum, the

protections of the Free Exercise Clause pertain if the law at issue discriminates against some or all

religious beliefs or regulates or prohibits conduct because it is undertaken for religious

reasons.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 532 (1993)

(emphasis added). “The principle that government, in pursuit of legitimate interests, cannot in a

selective manner impose burdens only on conduct motivated by religious belief is essential to the

protection of the rights guaranteed by the Free Exercise Clause.” Id. at 543. As the Western District

                                                   5
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 6 of 31 PageID# 128



of Kentucky just noted, prohibiting Lighthouse from hosting, and its members from attending,

religious services where other non-religious gatherings are permitted under similar circumstances

“violat[es] the Free Exercise Clause beyond all question.” On Fire, 2020 WL 1820249, at *6

(emphasis added). Even in a time of crisis or disease, see Jacobson v. Massachusetts, 197 U.S. 11

(1905), the First Amendment does not evaporate. Indeed, “even under Jacobson, constitutional

rights still exist. Among them is the freedom to worship as we choose.” On Fire, 2020 WL

1820249, at *8; see also Terminiello v. City of Chicago, 337 U.S. 1, 27, 31, 38 (1949).

                1.      Burdens on sincerely held religious beliefs are subject to strict scrutiny
                        if neither neutral nor generally applicable.

        As a matter of black letter law, “a law that is neutral and of general applicability need not

be justified by a compelling government interest even if the law has the incidental effect of

burdening a particular religious practice.” Lukumi, 508 U.S. at 531. But, as here, “[a] law failing

these requirements must be justified by a compelling governmental interest and must be narrowly

tailored to advance that interest,” id. at 532, and “will survive strict scrutiny only in rare cases.”

Id. at 546. The GATHERING ORDERS are neither neutral nor generally applicable and therefore

must satisfy strict scrutiny.

                2.      The Commonwealth’s application of the GATHERING ORDERS is
                        neither neutral nor generally applicable.

                        a.      The GATHERING ORDERS are not neutral.

        “Although a law targeting religious beliefs as such is never permissible . . . if the object of

the law is to infringe upon or restrict practices because of their religious motivation, the law is not

neutral.” Lukumi, 508 U.S. at 533. To determine neutrality, courts look to the text of the law “for

the minimum requirement of neutrality is that a law not discriminate on its face.” Id. But, “[f]acial

neutrality is not determinative. The Free Exercise Clause extends beyond facial discrimination

[and] forbids subtle departures from neutrality.” Id. at 534. This is so because, as here, “[o]fficial

                                                  6
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 7 of 31 PageID# 129



action that targets religious conduct for distinctive treatment cannot be shielded by mere

compliance with facial neutrality.” Id. For the First Amendment prohibits hostility that is “masked,

as well as overt.” Id. The GATHERING ORDERS are not facially neutral, and even if they were,

they represent subtle departures from neutrality by treating Lighthouse’s religious gatherings of

more than 10 individuals differently than similar non-religious gatherings.

       The GATHERING ORDERS fail even cursory facial examination. They expressly target

“religious” gatherings for disparate treatment. (V.Compl. ¶ 31, EX. C.) Yet, in the very same text

of the GATHERING ORDERS, businesses such as liquor stores, warehouse clubs, supercenter

stores, and even “non-essential” retail stores are exempted from the broad prohibitions. (V.Compl.

¶¶ 27, 32, EX. C.) When the government “has targeted religious worship” for disparate

treatment—such as attending religious worship services—while “not prohibit[ing] parking in

parking lots more broadly—including, again, the parking lots of liquor stores,” it simply fails the

test of neutrality. On Fire, 2020 WL 1820249, at *6. Furthermore, here, as in First Baptist, the

“orders begin with a broad prohibition against mass gatherings [but] proceed to carve out broad

exemptions for a host of secular activities, many of which bear similarities to the sort of

personal contact that will occur during in-person religious services.” 2020 WL 1910021, at *5

(emphasis added). Under such a system of carve-outs for everyone but religious assembly, the

GATHERING ORDERS are simply not neutral. Id.

       Governor Northam expressly targets churches and churchgoers, threatening criminal

prosecution, and sending State Police to people attending a religious worship service. At the same

time, no similar action is directed towards people in liquor stores, in Walmart, or even in “non-

essential” retail business. The GATHERING ORDERS are not neutral.




                                                 7
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 8 of 31 PageID# 130



                       b.      The GATHERING ORDERS are not generally applicable.

       In determining general applicability, the courts focus on disparate treatment of similar

conduct. See Lukumi, 508 U.S. at 542. “All laws are selective to some extent, but categories of

selection are of paramount concern when a law has the incidental effect of burdening religious

practice.” Id. The textbook operation of a law that is not generally applicable is one where

“inequality results” from the government’s “decid[ing] that the governmental interests it seeks to

advance are worthy of being pursued only against conduct with religious motivation.” Id. at 543

(emphasis added). In Lukumi, the Supreme Court held that a law “fall[s] well below the minimum

standard necessary to protect First Amendment rights” when the government “fail[s] to prohibit

nonreligious conduct that endangers these interests in a similar or greater degree” than the

prohibited religious conduct. Id. (emphasis added).

       This is precisely the effect of the GATHERING ORDERS. First, they purport to prohibit

“all gatherings,” but define “all gatherings” to exclude large crowds and masses of people gathered

at numerous businesses and other non-religious entities. (V.Compl. ¶¶ 27–32, EXS. B, C.) Their

text makes it plain that “religious” gatherings of more than 10 individuals are prohibited, but large

numbers of people may gather at liquor, warehouse, and supercenter stores, as but a few examples.

(Id.) Moreover, non-retail businesses may accommodate unlimited employees and customers

during all hours if they observe distancing and hygiene recommendations. (Id.) Furthermore,

unlimited non-religious gatherings at “non-essential” retail businesses are permitted for

employees and non-customer persons if distancing and hygiene guidelines are. (Id.) But

“religious” gatherings of 11 people are still prohibited, no matter how large the facility or how

long the gathering lasts, even if social distancing, enhanced sanitizing, and personal hygiene

guidelines are followed religiously. If large gatherings at liquor, warehouse, and supercenter

stores, non-retail business, and even “non-essential” retail businesses are not prohibited—and
                                                 8
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 9 of 31 PageID# 131



distancing and hygiene practices are only required “to the extent possible”—even though

endangering citizens (or not) to an equal degree, then it is obvious “religious” gatherings have

been targeted for discriminatory treatment. Such a blatant discriminatory application of the

GATHERING ORDERS “falls well below the minimum standard” the First Amendment demands.

Lukumi, 508 U.S. at 543; see also On Fire Christian Ctr., 2020 WL 1820249, at *6 (holding that

government regulation is not generally applicable when it targets religious gatherings with “orders

and threats” but does not apply the same orders and threats to similar non-religious conduct). The

GATHERING ORDERS are not generally applicable.

       B.      The Commonwealth’s Unconstitutional Application of the GATHERING
               ORDERS Violates Lighthouse’s First Amendment Rights to Be Free from
               Government Hostility and Disparate Treatment Under the Establishment
               Clause.

       “If there is any fixed star in our constitutional constellation, it is that no official, high

or petty, can prescribe what shall be orthodox in politics, nationalism, religion, or other

matters of opinion or force citizens to confess by word or act their faith threrein.” W. Va.

State Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943) (emphasis added). Where, as here,

Lighthouse seeks to be free from disparate treatment by the Commonwealth, the very core of the

Establishment Clause is at issue. “An attack founded on disparate treatment of “religious” claims

invokes what is perhaps the central purpose of the Establishment Clause—the purpose of

ensuring governmental neutrality in matters of religion.” Gillette v. United States, 401 U.S.

437, 449 (1971) (emphasis added). Indeed, the Establishment Clause “affirmatively mandates

accommodation, not merely tolerance, of all religions, and forbids hostility towards any.” Lynch

v. Donnelly, 465 U.S. 668, 673 (1984). That mandate of preventing hostility towards religions is

equally present in times of exigent circumstances, such as COVID-19. For, as “[a]n instrument of




                                                9
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 10 of 31 PageID# 132



 social peace, the Establishment Clause does not become less so when social rancor runs

 exceptionally high.” Lund v. Rowan Cnty., 863 F.3d 268, 275 (4th Cir. 2017) (emphasis added).

        But, the principle of neutrality requires that this Court analyze whether the government’s

 motive in applying disparate treatment to religious gatherings, as opposed to non-religious

 gatherings of like kind, is not merely a pretext or a sham. See, e.g., McCreary Cnty. v. ACLU of

 Ky., 545 U.S. 844, 864 (2005) (holding that the government’s motive for its actions “has to be

 genuine, not a sham”); Wood v. Long, 915 F.2d 308, 315 (4th Cir. 2019) (same). In determining

 whether the government’s motive represents a sham, courts often look to the progression of the

 government’s actions. See McCreary, 545 U.S. at 866 (declining to accept the government’s

 proposition that “the last in a series of government actions” is determinative for whether its actions

 offend the Establishment Clause). Here, the progression of the Commonwealth’s actions

 demonstrate that religious gatherings were “targeted for stricter treatment due to the nature of the

 activity involved, rather than because such gatherings pose unique health risks that mass gatherings

 at commercial and other facilities do not,” and “the disparity has been imposed without any

 apparent explanation for the differing treatment of religious gatherings.” First Baptist, 2020 WL

 1910021, at *7.

        Indeed, the Commonwealth started with the general position that “all public and private

 gatherings of more than 10 individuals” were prohibited. (V.Compl. ¶ 26, EX. B.) But, in the next

 breath, opened a broad category of exemptions for “beer, wine, and liquor stores,” “department

 stores,” and other retailers deemed “essential.” (V.Compl. ¶ 27.) On March 30th, the

 Commonwealth clarified its initial gathering prohibition, making it explicitly clear that “religious”

 gatherings were not “essential” and were not permitted to continue, while as similarly situated

 “essential” and “non-essential” businesses could continue accommodating crowds and masses.



                                                  10
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 11 of 31 PageID# 133



 (V.Compl. ¶¶ 31–32, EX. C.) Then, on April 1, the Commonwealth made it abundantly clear that

 it would enforce Governor Northam’s GATHERING ORDERS against churches and religious

 gatherings by having the State Police release enforcement guidelines threatening criminal penalties

 and sanctions for violation of the GATHERING ORDERS. (V.Compl. ¶ 34, EX. D.) If the threat

 of enforcement were not alone sufficient, Governor Northam’s GATHERING ORDERS have

 actually been enforced against Lighthouse through criminally citing its pastor for going to church.

 (V.Compl. ¶ 48, EX. F.) That criminal enforcement took place on April 5, a mere six days after

 Governor Northam imposed his draconian prohibitions on religious gatherings.

        Perhaps sensing that arresting pastors, imposing criminal sanctions on them, and hailing

 them into judicial tribunals for the act of hosting worship was problematic, Governor Northam had

 his office issue certain guidance to the “Faith Community.” (V. Compl. ¶¶ 36–38, EX. E.) That

 document, issued two days after Lighthouse’s Pastor had been issued a criminal citation and

 summons, purported to lessen the burden on certain religious gatherings. (V.Compl. EX. E.) That

 document reiterates that churches may only have gatherings (i.e., worship services) if they abide

 by the Governor’s 10-person limit, and then “benevolently” informs Lighthouse that it may

 conduct worship services approved by the government—such as “drive-in,” “drive-thru,” or

 “parking lot” worship—so long as no one actually assembles together in person. (Id.)

        The progression of the Commonwealth’s actions was a sham at the start and remains

 unconstitutional even after its “benevolent” instructions for “proper” worship during COVID-19.

 Its purpose in treating religious gatherings differently from the start was a sham because there is

 no evidence that religious gatherings “pose unique health risks that mass gatherings at commercial

 and other facilities do not,” First Baptist, 2020 WL 1910021, at *7, or “because the risks at

 religious gatherings uniquely cannot be adequately mitigated with safety protocols” such as those



                                                 11
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 12 of 31 PageID# 134



 at liquor stores or other “essential” stores that may continue to operate without numerical limitation

 or scrutiny. Id. Thus, treating Lighthouse and other religious gatherings differently was a sham

 from the start and remains constitutionally infirm even now. Indeed, the government does not

 have the authority to, with the stroke of a pen, declare churches and attendance at church to

 be “non-essential” and impose criminal sanctions on Lighthouse for failing to abide by that

 government-imposed prescription of orthodoxy. The Constitution demands more.

        C.      The Commonwealth’s Unconstitutional Application of the GATHERING
                ORDERS Restricts Lighthouse’s First Amendments Rights to Speech and
                Assembly and Should Be Restrained.

                1.      The Commonwealth’s unconstitutional application of the
                        GATHERING ORDERS discriminates against Lighthouse’s speech
                        rights and rights to assemble on the basis of content.

        “Content-based laws—those that target speech on its communicative content—are

 presumptively unconstitutional and may be justified only if the government proves that they are

 narrowly tailored to serve compelling government interests.” Reed v. Town of Gilbert, 135 S. Ct.

 2218, 2226 (2015); see also R.A.V. v. City of St. Paul, 505 U.S. 377, 395 (1992) (same). “Some

 facial distinctions based on a message are obvious, defining regulated speech by particular subject

 matter, and others are more subtle, defining regulated speech by its function or purpose. Both

 distinctions are drawn based on the message a speaker conveys, and, therefore, are subject to strict

 scrutiny.” Reed, 135 S. Ct. at 2227 (emphasis added). Put simply, the Supreme Court handed down

 a firm rule: laws that are content based on their face must satisfy strict scrutiny. Id.

        Importantly, this firm rule mandating strict scrutiny of facially content-based restrictions

 of speech applies regardless of the government’s alleged purpose in enacting the law, even if the

 alleged purpose arises from a time of purported emergency. See id. (“On its face, the [law] is a

 content-based regulation of speech. We thus have no need to consider the government’s

 justifications or purposes for enacting the [law] to determine whether it is subject to strict

                                                  12
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 13 of 31 PageID# 135



 scrutiny.”) In so holding, the Court rejected the lower court’s rationale that the alleged purpose

 behind enacting the content-based law can justify subjecting it to diminished constitutional

 protection. Id. “[T]his analysis skips the crucial first step . . . determining whether the law is content

 neutral on its face.” Id. at 2228. The answer to that question, the Reed Court said, is dispositive of

 the level of scrutiny applicable to the regulation of speech. Id. “A law that is content based on

 its face is subject to strict scrutiny regardless of the government’s benign motive, content-

 neutral justification, or lack of animus toward the ideas contained in the regulated speech.”

 Id. (emphasis added). “[A]n innocuous justification cannot transform a facially content-based law

 into one that is content neutral.” Id. “Innocent motives do not eliminate the danger of censorship

 presented by a facially content-based statute, as future government officials may one day wield

 such statutes to suppress disfavored speech.” Id. at 2229.

         Thus, content-based laws must satisfy strict scrutiny, regardless of any purported

 justification the Commonwealth may assert. Reed, 135 S. Ct. at 2229. “Because the [law] imposes

 content-based restrictions on speech, those provision can stand only if they survive strict scrutiny.”

 Id. at 2231. There are no exceptions to this rule. Indeed, the notion that a content-based

 restriction on speech is presumptively unconstitutional is “so engrained in our First Amendment

 jurisprudence that last term we found it so ‘obvious’ as to not require explanation.” Simon &

 Schuster, Inc. v. Members of N.Y. State Crime Victims Bd., 502 U.S. 105, 115–16 (1991).

 “Regulations that permit the Government to discriminate on the basis of the content of the message

 cannot be tolerated under the First Amendment.” Id. at 116. Furthermore, “[i]t is rare that a

 regulation restricting speech because of its content will ever be permissible.” United States v.

 Playboy Entm’t Grp., 529 U.S. 803, 818 (2000). The burden is on the Commonwealth to prove it

 can satisfy strict scrutiny, and it cannot meet that burden.



                                                    13
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 14 of 31 PageID# 136



        This Court need look no further than the text of the GATHERING ORDERS and their

 application to determine that they are content-based restrictions on constitutionally protected

 liberties. The GATHERING ORDERS purport to prohibit “all public and private gatherings,”

 meaning any gathering “of more than ten individuals,” except a gathering “of more than ten

 individuals” is permissible without scrutiny or threat of sanction at many retail businesses deemed

 “essential,” and at many more professional and retail businesses deemed “non-essential,” none of

 which are required to observe distancing and hygiene guideless except “to the extent possible.”

 (V.Compl. ¶¶ 27–32, EXS. B, C.) Thus, the Commonwealth found numerous categories of

 businesses for which large numbers of people may gather without restraint, but expressly

 prohibited the constitutionally protected assemblies or “gatherings” of “religious” groups of

 more than 10 individuals. The Fourth Circuit has noted that government regulations of speech

 are indisputably content-based where—as here—the restriction sets us a system of “carveout[s]”

 and “exemptions” for certain categories. See Am. Ass’n of Political Consultants, Inc. v. FCC, 923

 F.3d 159, 166 (4th Cir. 2019). The GATHERING ORDERS and their application do precisely this.

 The Commonwealth has targeted “religious” gatherings of more than 10 individuals, prohibited

 Lighthouse from engaging in such gatherings, imposed criminal sanctions, and threatened to

 continue imposing such criminal sanctions for engaging in such “religious” gatherings. But the

 Commonwealth has created carveouts for gatherings of more than 10 individuals at liquor,

 warehouse, and supercenter stores, and countless other “non-essential” retail businesses.

 (V.Compl. ¶¶ 27–32, EXS. B, C.) That is a textbook content-based restriction on Lighthouse’s

 constitutionally protected activities. It must therefore satisfy strict scrutiny, which it cannot do.

 (See infra section I.E.)




                                                  14
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 15 of 31 PageID# 137



                2.      The Commonwealth’s unconstitutional application of the
                        GATHERING ORDERS represents an unconstitutional prior
                        restraint.

        It is axiomatic that prior restraints are highly suspect and disfavored. See Forsyth Cnty. v.

 Nationalist Movement, 505 U.S. 123, 130 (1992). Indeed, “[a]ny system of prior restraints of

 expression comes to this Court bearing a heavy presumption against its constitutional

 validity.” Bantham Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963) (emphasis added). “Because a

 censor’s business is to censor, there inheres the danger that he may well be less responsive than a

 court . . . to the constitutionally protected interests in free expression.” Freedman v. Maryland,

 380 U.S. 51, 57-58 (1965).

        It is offensive—not only to the values protected by the First Amendment, but to the
        very notion of a free society—that in the context of everyday public discourse a
        citizen must first inform the government of her desire to speak to her neighbors and
        then obtain a permit to do so. [A] law requiring a permit to engage in such speech
        constitutes a dramatic departure from our national heritage and constitutional
        tradition.

 Watchtower Bible & Tract Soc’y of N.Y. v. Vill. of Stratton, 536 U.S. 150, 165–66 (2002) (emphasis

 added); see also Lovell v. City of Griffin, 303 U.S. 444, 451–52 (1938) (“While this freedom from

 previous restraint . . . upon publication cannot be regarded as exhausting the guaranty of liberty,

 the prevention of that restraint was a leading purpose in the adoption of the [First Amendment].”);

 Carroll v. President & Comm’r Princess Anne, et al., 393 U.S. 175, 181 (1968) (“Prior restraint

 upon speech suppresses the precise freedom which the First Amendment sought to protect

 from abridgment.” (emphasis added)).

        The Supreme Court has consistently permitted facial challenges to prior restraints without

 requiring a plaintiff to show that there are no conceivable set of facts where the application of the

 particular government regulation might or would be constitutional. See, e.g., Horton v. City of St.

 Augustine, 272 F.3d 1318, 1331–32 (11th Cir. 2001) (“the Supreme Court itself in Salerno


                                                  15
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 16 of 31 PageID# 138



 acknowledged [that prior restraints are the] exception to the ‘unconstitutional-in-every-

 conceivable-application’ rule”) (quoting United States v. Salerno, 481 U.S. 739, 745 (1987)); see

 also United States v. Rosen, 445 F. Supp. 2d 602, 642 (E.D. Va. 2006) (noting that First

 Amendment challenges are an exception to the general facial challenge rules).

         Additionally, as numerous federal courts—including the Fourth Circuit—have recognized,

 total prohibitions on speech represent prior restraints. See, e.g., Steakhouse, Inc. v. City of Raleigh,

 166 F.3d 634, 638 (4th Cir. 1999) (holding that total prohibitions “act[] as such a [prior] restraint”);

 R.W.B. of Riverview, Inc. v. Stemple, 111 F. Supp. 2d 748, 756 (S.D.W.V. 2000) (“total bans” are

 an unconstitutional prior restraint); see also Howard v. City of Jacksonville, 109 F. Supp. 2d 1360,

 1364 (M.D. Fla. 2000) (“This Court also finds that . . . moratoria are governed by prior restraint

 analysis in the same manners as permitting schemes.”); D’Ambra v. City of Providence, 21 F.

 Supp. 2d 106, 113–14 (D.R.I. 1998) (moratorium on protected expression that includes no

 indication of ending is a complete prohibition and invalid prior restraint); ASF, Inc. v. City of

 Seattle, 408 F. Supp. 2d 1102, 1108 (W.D. Wash. 2005) (total prohibitions on protected expression

 fail prior restraint analysis). The GATHERING ORDERS are such a prior restraint.

         The Fourth Circuit has explicitly noted that “prior restraints bear a heavy presumption” of

 unconstitutionality. In re Murphy-Brown, LLC, 907 F.3d 788, 797 (4th Cir. 2018); Cox v. City of

 Charleston, 416 F.3d 281, 284 (4th Cir. 2005). One of the most abhorrent systems of prior restraint

 is “a procedure that places unbridled discretion in the hands of a government official and might

 result in censorship.” Weinberg v. City of Chicago, 310 F.3d 1029, 1045 (7th Cir. 2002); see also

 Am. Entertainers, LLC v. City of Rocky Mount, 888 F.3d 707, 720 (4th Cir. 2018) (holding that a

 prior restraint that “plac[es] unbridled discretion in the hands of a government official” is one of

 the “two evils that will not be tolerated” (emphasis added); Child Evangelism Fellowship of Md.,



                                                   16
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 17 of 31 PageID# 139



 Inc. v. Montgomery Cnty. Pub. Schs., 457 F.3d 376, 386 (4th Cir. 2006) (“The Supreme Court has

 long held that the government violates the First Amendment when it gives a public official

 unbounded discretion . . . .”). There can be no question that the GATHERING ORDERS represent

 a “total ban” of Lighthouse’s church services, R.W.B., 111 F. Supp. 2d at 756, and thus constitute

 a prior restraint. Id. More problematically, however, is that the GATHERING ORDERS place

 unbridled discretion in the hands of Commonwealth officials, and are thus unconstitutional.

                3.      The GATHERING ORDERS unconstitutionally vest unbridled
                        discretion in the hands of Commonwealth officials, which they have
                        used to discriminate against Lighthouse’s religious gatherings.

        The danger inherent in the viewpoint discriminatory policies and application here is only

 increased by the unbridled discretion given to government officials. “When a city allows an official

 to ban [speech] in his unfettered control, it sanctions a device for suppression of free

 communication of ideas.” Saia v. People of State of N.Y., 334 U.S. 558, 562 (1948). “[E]ven if the

 government may constitutionally impose content-neutral prohibitions on a particular manner of

 speech, it may not condition that speech on obtaining a license or permit from a government

 official in that official’s boundless discretion.” City of Lakewood v. Plain Dealer Publ’g Co.,

 486 U.S. 750, 764 (1988) (emphasis added). The danger of viewpoint discrimination is “at its

 zenith when the determination of who may speak and who may not is left to the unbridled

 discretion of a government official.” Id. at 763. “[T]he mere existence of the licensor’s unfettered

 discretion, coupled with the power of prior restraint, intimidates parties into censoring their own

 speech, even if the discretion and power are never actually abused.” Id. at 757. This is precisely

 why “[t]he First Amendment prohibits the vesting of such unbridled discretion in a

 government official.” Forsyth Cnty., 505 U.S. at 133 (emphasis added).

        Binding precedent from the Fourth Circuit also mandates that prior restraints not

 impermissibly vest County officials with unbridled discretion. See, e.g., Steakhouse, 166 F.3dd at
                                                 17
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 18 of 31 PageID# 140



 638 (prior restraints must “sufficiently cabin the decision-maker’s discretion”); Child Evangelism

 Fellowship, 457 F.3d at 386 (“investing government officials with boundless discretion . . . violates

 the First Amendment”); Am. Entertainers, 888 F.3d at 721 (government violates the First

 Amendment when it permits chief of police to determine whether certain speech is permissible

 without providing “concrete standards” to otherwise cabin his unbridled discretion).

        Here, the GATHERING ORDERS lack specific and definite checks on the discretion of

 government authorities. “[T]he success of a facial challenge on the grounds that an ordinance

 delegates overly broad discretion to the decisionmaker rests not on whether the administrator has

 exercised his discretion in a content-based manner, but whether there is anything in the ordinance

 preventing him from doing so.” Forsyth Cnty., 505 U.S. at 133 n.10. Here, the GATHERING

 ORDERS’ vesting of unbridled discretion is not only unconstitutional because there are no checks

 on the Commonwealth, but is even worse because the Commonwealth has actually exercised its

 unchecked discretion to prohibit religious gatherings of more than 10 individuals while not

 prohibiting similar non-religious gatherings. Nothing in the GATHERING ORDERS limits the

 authority of Commonwealth officials to target church services or religious gatherings that are

 abiding by social distancing, enhanced sanitizing, and personal hygiene practices while not equally

 targeting non-religious gatherings doing the same. In fact, that is precisely what the GATHERING

 ORDERS demand of Commonwealth officials. The entire scheme established by the

 GATHERING ORDERS enshrines the precise “arbitrary application” the doctrine of unbridled

 discretion was intended to prevent. Child Evangelism Fellowship, 457 F.3d at 386. Indeed, “the

 danger of censorship and of abridgement of our precious First Amendment freedoms is too great

 where officials have unbridled discretion over a forum’s use.” Se. Promotions, Ltd. v. Conrad, 420

 U.S. 546, 553 (1975). The GATHERING ORDERS have instituted a total prohibition on



                                                  18
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 19 of 31 PageID# 141



 “religious” gatherings of more than 10 individuals throughout the entire forum of the

 Commonwealth without any standards or objective criteria for why Lighthouse’s religious

 gatherings should be treated differently than the gathering of large numbers of people occurring

 daily at liquor, warehouse, and supercenter stores, and at so-called “non-essential” retail stores and

 other businesses. The First Amendment demands more, and so should this Court.

         D.      The GATHERING ORDERS Violate the Virginia Act for Religious Freedom.

         The Virginia Act for Religious Freedom, Va. Code. § 57-1, et seq., prohibits the

 government from “substantially burden[ing] a person's free exercise of religion even if the burden

 results from a rule of general applicability unless it demonstrates that application of the burden to

 the person is (i) essential to further a compelling governmental interest and (ii) the least restrictive

 means of furthering that compelling governmental interest. Va. Code § 57-2.02(B).

                 1.      The exercise of Lighthouse’s religion requires them not to forsake the
                         assembling of themselves together.

         The exercise of religion under the Virginia Act for Religious Freedom means, inter alia,

 “the exercise of religion under Article I, Section 16 of the Constitution of Virginia.” Va. Code

 § 57-2.02(A). The Constitution of Virginia permits Lighthouse, as the exercise of religion, to “be

 free to profess and by argument to maintain their opinions in matters of religion,” and guarantees

 Lighthouse will not be “enforced, restrained, molested, or burthened in his body or goods, nor

 . . . otherwise suffer on account of his religious opinions or belief.” Art. I, § 16, Va. Const.

 (emphasis added). Lighthouse has adequately demonstrated it has sincerely held religious beliefs,

 rooted in Scripture’s commands (e.g., Hebrews 10:25), that followers of Jesus Christ are not to

 forsake the assembling of themselves together, and that they are to do so even more in times of

 peril and crisis. (V.Compl. ¶¶ 87, 169, 209, 221.) And, as On Fire recognized, “many Christians

 take comfort and draw strength from Christ’s promise that ‘where two or three are gathered


                                                   19
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 20 of 31 PageID# 142



 together in My name, there am I in the midst of them.’” On Fire, 2020 WL 1820249, at *8 (quoting

 Matthew 18:20). Indeed, “the Greek work translated church . . . literally means assembly.” Id.

                2.     The GATHERING ORDERS,                      and the Commonwealth’s
                       unconstitutional application of           them, substantially burden
                       Lighthouse’s exercise of religion.

        Under the plain terms of the Virginia Act for Religious Freedom, the Commonwealth

 imposes a substantial burden when it “inhibit[s] or curtail[s] religiously motivated practice.” Va.

 Code § 57-2.02(A). There can be no question that the GATHERING ORDERS have inhibited and

 curtailed Lighthouse’s ability to freely exercise its religion. The GATHERING ORDERS, on their

 face, have prohibited Lighthouse from hosting worship services if they include more than 10

 individuals. (V.Compl. ¶ 31, EX. C.) Pursuant to the explicit prohibitions in the GATHERING

 ORDERS, the Virginia State Police have threatened Lighthouse with the imposition of criminal

 citations and penalties for engaging in such religious worship services. (V.Compl. ¶¶ 34, 35, EX.

 D.) And, more than mere threats of criminal penalties, Lighthouse’s pastor was actually given a

 criminal citation and summons as a result of the GATHERING ORDERS. (V.Compl. ¶ 48, EX.

 F.) Additionally, all of Lighthouse’s members and/or attendees were told by police officers that if

 they showed up for an Easter Service (or any other service), they would receive similar criminal

 citations and sanctions. (V. Compl. ¶ 51.) These are textbook definitions of inhibitions and

 curtailments of religious exercise, and thus violate Va. Code § 57-2.02. They should be enjoined.

        E.      The Commonwealth’s Unconstitutional Application of the GATHERING
                ORDERS Cannot Withstand Strict Scrutiny and Should be Restrained.

        Because the GATHERING ORDERS and the targeting of churches are a content-based

 restriction on Lighthouse’s speech and assembly rights, are neither neutral nor generally

 applicable, and substantially burden Lighthouse’s sincerely held religious beliefs under the First

 Amendment and Virginia statutes (see supra sections I.A–D), there is no question they must


                                                 20
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 21 of 31 PageID# 143



 survive strict scrutiny. The Commonwealth is therefore subject to “the most demanding test known

 to constitutional law.” Kolbe v. Hogan, 849 F.3d 114, 133 (4th Cir. 2017) (quoting City of Boerne

 v. Flores, 521 U.S. 507, 534 (1997)). In fact, “it is the rare case in which a . . . restriction

 withstands strict scrutiny.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2236 (Kagan, J.,

 concurring) (quoting Williams-Yulee v. Florida Bar, 575 U.S. 433, 444 (2015)) (emphasis added).

 See also Burson v. Freeman, 504 U.S. 191, 200 (1992) (“we readily acknowledge that a law rarely

 survives such scrutiny”). Indeed, “strict-scrutiny review is strict in theory but usually fatal in

 fact.” Bernal v. Fainter, 467 U.S. 216, 219 n.6 (1984) (emphasis added); see also Ysura v.

 Pocatello Educ. Ass’n, 555 U.S. 353, 366 (2009) (Breyer, J., concurring) (“strict scrutiny” is “a

 categorization that almost always proves fatal to the law in question”). This is not that rare case,

 and the mandatory application of strict scrutiny here condemns the Commonwealth’s application

 of the GATHERING ORDERS to the appropriate constitutional grave.

                1.      The Commonwealth’s unconstitutional application of the
                        GATHERING ORDERS and discriminatory treatment of “religious”
                        gatherings is not supported by a compelling interest.

        When “[a] speech-restrictive law with widespread impact” is at issue, “the government

 must shoulder a correspondingly heavier burden and is entitled to considerably less

 deference in its assessment that a predicted harm justifies a particular impingement on First

 Amendment rights.” Janus v. Am. Fed’n of State, Cnty. & Mun. Emps., Council 31, 138 S. Ct.

 2448, 2472 (2018) (emphasis added). Here, because the GATHERING ORDERS infringe upon

 Lighthouse’s free speech rights, the government “must do more than simply posit the existence of

 the disease sought to be cured. It must demonstrate that the recited harms are real, not merely

 conjectural.” Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 664 (1994); see also Edenfield v.

 Fane, 507 U.S. 761, 770 (1993) (regulation of speech must still demonstrate that the alleged harm

 is not “mere speculation or conjecture”); Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829, 841
                                                 21
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 22 of 31 PageID# 144



 (1978) (same). This is so because “[d]eference to [the government] cannot limit judicial inquiry

 when First Amendment rights are at stake.” Landmark Commc’ns, Inc. v. Virginia, 435 U.S. 829,

 843 (1978).

        To be sure, efforts to contain the spread of a deadly disease are “compelling interests of

 the highest order.” On Fire, 2020 WL 1820249, at *7. Lighthouse does not doubt the sincerity of

 the Commonwealth’s assertion of such an interest. But where the Commonwealth permits regular

 gatherings of more than 10 persons for commercial, non-religious, and even so-called “non-

 essential” retail reasons, while expressly prohibiting Lighthouse’s “religious” gatherings of like

 kind, the government’s assertions of a compelling interest are substantially diminished. Put simply,

 the GATHERING ORDERS “cannot be regarded as protecting an interest of the highest order . . .

 when [they] leave[] appreciable damage to that supposedly vital interest unprohibited.”

 Republican Party of Minn. v. White, 536 U.S. 765, 780 (2002) (emphasis added); see also Reed v.

 Town of Gilbert, 135 S. Ct. 2218, 2232 (2015) (same). Indeed, where the government creates a

 large system of exceptions, such as the Commonwealth’s system of exempted businesses where

 people can gather without limit (V. Compl. ¶¶ 27–32), the Supreme Court has recognized that such

 exceptions “can raise ‘doubts about whether the government is in fact pursuing the interest it

 invokes, rather than disfavoring a particular speaker.’” Williams-Yulee v. Florida Bar, 575 U.S.

 433, 448 (2015) (quoting Brown v. Entm’t Merchants Ass’n, 564 U.S. 786 (2011)). The

 GATHERING ORDERS thus “have every appearance of a prohibition that society is prepared to

 impose upon [Lighthouse’s religious gatherings] but not on itself.” The Florida Star v. B.J.F., 491

 U.S. 524, 542 (1989) (Scalia, J., concurring). In fact, the GATHERING ORDERS suggest that the

 Commonwealth is prepared to accept the risk of gatherings at liquor, warehouse, supercenter, and

 so-called “non-essential” retail stores, but cannot stomach Lighthouse’s assembly for a church



                                                 22
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 23 of 31 PageID# 145



 service, even with strict social distancing that is good enough for others when practiced “to the

 extent possible.” The Commonwealth cannot permit broad swaths of gatherings, carrying the same

 (if not greater) risk than that posed by Lighthouse’s church services, and still claim constitutional

 compliance. “Such a prohibition does not protect an interest of the highest order.” Id.

                 2.       The Commonwealth cannot satisfy its burden of proving narrow
                          tailoring because the GATHERING ORDERS are not the least
                          restrictive means.

         Lighthouse “must be deemed likely to prevail unless the government has shown that

 [Lighthouse’s] proposed less restrictive alternatives are less effective than enforcing the act.”

 Ashcroft v. ACLU, 542 U.S. 656, 666 (2004) (emphasis added). Indeed, to prove narrow tailoring,

 the Commonwealth is required to demonstrate that there are no less restrictive means capable of

 achieving its desired result. See, e.g., Boos v. Berry, 485 U.S. 312, 329 (1988) (when content-based

 restrictions on speech are analyzed under strict scrutiny, an ordinance “is not narrowly tailored

 [where] a less restrictive alternative is readily available”); Ward v. Rock Against Racism, 491 U.S.

 781, 798 n.6 (1989) (noting that under “the most exacting scrutiny” applicable to content-based

 restrictions on speech, the government must employ the least restrictive alternative to pass narrow

 tailoring). The Commonwealth bears the burden of demonstrating narrow tailoring as a matter of

 law, and that is a burden it simply cannot satisfy here. Less restrictive means are available, and

 that alone condemns the Commonwealth’s application of the GATHERING ORDERS to failure

 under strict scrutiny.

                          a.    The Commonwealth bears the burden of demonstrating narrow
                                tailoring and least restrictive means.

         Even on a motion for TRO or PI, the Commonwealth unquestionably bears the burden of

 demonstrating that the GATHERING ORDERS are narrowly tailored. As the Supreme Court has

 held: “the burdens at the preliminary injunction stage track the burdens at trial.” Gonzales v. O


                                                  23
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 24 of 31 PageID# 146



 Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 429 (2006). As such, on a

 preliminary injunction motion, the government—not the movant—bears the burden of proof on

 narrow tailoring, because the government bears that burden at trial. See Ashcroft, 542 U.S. at 665

 (on preliminary injunction motion, “the burden is on the government to prove that the proposed

 alternatives will not be as effective as the challenged statute.” (emphasis added)).

        The Commonwealth indisputably bears the burden of proving narrow tailoring at trial. See,

 e.g., United States v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 816 (2000) (“When the Government

 restricts speech, the Government bears the burden of proving the constitutionality of its actions.”);

 id. at 2540 (“To meet the requirement of narrow tailoring, the government must demonstrate

 that alternative measures that burden substantially less speech would fail to achieve the

 government’s interests, not simply that the chosen route is easier.” (emphasis added)). Thus, the

 Commonwealth also bears—and falls woefully short of meeting—the burden of proving narrow

 tailoring here. See Gonzales, 546 U.S. at 429; Ashcroft, 542 U.S. at 665.

                        b.      The Commonwealth cannot demonstrate that it seriously
                                considered less speech restrictive alternatives and ruled them
                                out for good reason.

        The Commonwealth flunks the narrow tailoring strict scrutiny test for a simple reason. In

 connection with its narrow tailoring burden, the Commonwealth must show that it “seriously

 undertook to address the problem with less intrusive tools readily available to it,” meaning that it

 “considered different methods that other jurisdictions have found effective.” McCullen v.

 Coakley, 134 S. Ct. 2518, 2539 (2014) (emphasis added). “To meet the requirement of narrow

 tailoring, the government must demonstrate that alternative measures that burden substantially less

 speech would fail to achieve the government’s interests, not simply that the chosen route is easier.”

 Id. at 2540. Thus, the Commonwealth “would have to show either that substantially less-



                                                  24
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 25 of 31 PageID# 147



 restrictive alternatives were tried and failed, or that the alternatives were closely examined

 and ruled out for good reason.” Bruni v. City of Pittsburgh, 824 F.3d 353, 370 (3d Cir. 2016)

 (emphasis added).

        The Commonwealth utterly fails this test. The Commonwealth tried nothing else. It

 considered nothing else but a complete prohibition. The Commonwealth jumped straight to a

 purported ban on “all public and private gatherings of more than ten individuals,” and proclaimed

 that “religious” gatherings were included among the prohibition. (V.Compl. ¶ 31, EX. C.) But the

 Commonwealth drove a Mack Truck through its prohibition by expansively exempting numerous

 businesses and non-religious entities, such as liquor, warehouse, and supercenter stores, and so-

 called “non-essential” retail stores. (V.Compl. ¶¶ 27–32.) The Commonwealth has not and cannot

 state why or how gathering with a large number of persons at a warehouse or supercenter store

 (i.e., browsing, shopping, coughing, sneezing, and touching surfaces, all while moving in the midst

 of crowds and masses that turn over by the hundreds throughout a day, with distancing and hygiene

 practiced only “to the extent possible”) is any less “dangerous” to public health than attending a

 time-limited worship service, where distancing and hygiene are strictly observed, in a space used

 for no more than a few hours once per week. Yet the Commonwealth exempted the non-religious

 gatherings and prohibited Lighthouse’s church services. Quite simply, the Commonwealth

 imposed a draconian religious gathering prohibition “not reasonably restricted to the evil with

 which it is said to deal.” Butler v. Michigan, 352 U.S. 380, 383 (1957). The Commonwealth tried

 nothing else, and for that reason alone, fails the narrow tailoring analysis required under McCullen.

                        c.      The numerous other COVID-19 orders specifically exempting
                                religious gatherings or treating them equally to non-religious




                                                  25
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 26 of 31 PageID# 148



                               gatherings demonstrates less restrictive and non-discriminatory
                               alternatives exist.

        Even if the Commonwealth could substantiate compelling interests for the GATHERING

 ORDERS’ discriminatory application to religious gatherings of more than ten individuals, which

 it cannot, the Commonwealth could not meet its burden of showing that the GATHERING

 ORDERS are narrowly tailored. “It is not enough to show that the Government’s ends are

 compelling; the means must be carefully tailored to achieve those ends.” Sable Commc’ns of Cal.,

 Inc. v. FCC, 492 U.S. 115, 126 (1989). There must be a ‘fit between the . . . ends and the means

 chosen to accomplish those ends.’” Sorrell v. IMS Health, Inc., 564 U.S. 552, 572 (2011). While

 “perfect clarity and precise guidance have never been required even of regulations that restrict

 expressive activity, government may regulate the area of First Amendment freedoms only with

 narrow specificity.” Ward, 491 U.S. at 794.

        The Supreme Court has clearly established that “[t]he government may not regulate [‘a

 mode of speech’] based on hostility—or favoritism—towards the underlying message expressed.”

 R.A.V. v. City of St. Paul, 505 U.S. 377, 386 (1992) (internal quotation marks omitted). The

 GATHERING ORDERS impose discriminatory and disparate treatment on “religious” gatherings

 that are not applied to similar or larger non-religious gatherings. Where other, content-neutral

 alternatives exist, such as here, government cannot fulfill its narrow tailoring burden by ignoring

 those alternatives. See id. at 395 (“The existence of adequate content-neutral alternatives thus

 undercut significantly any defense of such a statute, casting considerable doubt on the

 government's protestations that the asserted justification is in fact an accurate description of the

 purpose and effect of the law.” (internal quotation marks and citation omitted)).

        As shown in the Verified Complaint, the Commonwealth has ignored numerous other, less

 restrictive means of achieving its purported interest. One option tried successfully in other


                                                 26
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 27 of 31 PageID# 149



 jurisdictions is to exempt religious gatherings from gathering prohibitions altogether. The States

 of Florida, Indiana, and Texas have declared religious gatherings essential activities which may

 continue, instead of declaring such constitutionally protected activities “non-essential” with a

 stroke of a pen. (V.Compl. ¶¶ 64, 65, 70, EXS. H, I, N.) The Commonwealth has refused to

 consider or attempt it. Another less restrictive alternative would be to allow churches to continue

 in-person services provided they agree to maintain adequate social distancing, enhanced sanitizing,

 and personal hygiene practices, like those allowed at other non-religious gatherings of more than

 ten individuals. Arizona, Arkansas, Alabama, and Connecticut have all permitted such an

 exception for religious gatherings. (V.Compl. ¶¶ 66–70, EXS. J–M.) Lighthouse has demonstrated

 it already engages in the recommended social distancing, enhanced sanitizing, and personal

 hygiene practices recognized by the Commonwealth as sufficient for non-religious gatherings

 (V.Compl. ¶¶ 54–57.) There is no justification for depriving Lighthouse of the same benefits

 afforded to non-religious gatherings that are permissible under the GATHERING ORDERS.

        Indeed, as the Western District of Kentucky has already exquisitely stated, the

 Commonwealth is unlikely to be able to demonstrate that it deployed the least restrictive means

 because the GATHERING ORDERS and their application

        are “underinclusive” and “overbroad.” They’re underinclusive because they
        don’t prohibit a host of equally dangerous (or equally harmless) activities that the
        Commonwealth has permitted . . . . Those . . . activities include driving through a
        liquor store’s pick-up window, parking in a liquor store’s parking lot, or walking
        into a liquor store where other customers are shopping. The Court does not mean
        to impugn the perfectly legal business of selling alcohol, nor the legal and widely
        enjoyed activity of drinking it. But if beer is “essential,” so is [church].

 On Fire Christian Ctr., 2020 WL 1820249, at *7 (emphasis added) (footnote omitted).

        Further, as the District of Kansas stated, “where comparable secular gatherings are

 subjected to much less restrictive conditions” than “the broad prohibition against in-person



                                                 27
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 28 of 31 PageID# 150



 religious services,” the government is not likely to meet its burden that it deployed the least

 restrictive means. First Baptist, 2020 WL 1910021, at *8.

        Put simply, the Commonwealth’s failure to try other available alternatives that have

 worked and are working in other jurisdictions across the country demonstrates that it has not and

 cannot satisfy its burden to demonstrate that its actions are narrowly tailored. It thus fails strict

 scrutiny, and the TRO and PI are warranted.

 II.    LIGHTHOUSE HAS SUFFERED, IS SUFFERING, AND WILL CONTINUE TO
        SUFFER IRREPARABLE INJURY ABSENT A TRO AND PRELIMINARY
        INJUNCTION.

        Governments are not empowered to create “First Amendment Free Zones” within their

 borders, like the Commonwealth has done here. See, e.g., Bd. of Airport Comm’rs v. Jews for

 Jesus, Inc., 482 U.S. 569, 574 (1987) (striking local government’s attempt to prohibit protected

 expression within a ”First Amendment Free Zone.”); United States v. Stevens, 559 U.S. 460, 470

 (2010) (government in not empowered to create First Amendment free zones with respect to certain

 categories of speech). Saying that Lighthouse may avoid irreparable injury by simply “watching

 church services online” or doing “drive-through” or “drive-in” services while foregoing

 established constitutional rights is simply insufficient under the First Amendment. Indeed,

 “[v]iolations of first amendment rights constitute per se irreparable injury,” Johnson v. Berglan,

 586 F.2d 993, 995 (4th Cir. 1978), and it does not matter that such an injury could be reduced by

 not following the dictates of Lighthouse’s sincerely held religious beliefs because “even minimal

 infringements upon First Amendment values constitutes irreparable injury sufficient to justify

 injunctive relief.” Jones v. Caruso, 569 F.3d 258, 277 (6th Cir. 2009).

        Not only is the Commonwealth’s invitation for Lighthouse and its members to “stay home

 and watch church online” itself offensive and baseless as a matter of settled law, it also betrays the



                                                  28
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 29 of 31 PageID# 151



 Commonwealth’s failure to understand that “[t]he loss of First Amendment freedoms, for even

 minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S.

 347, 373 (1976). Indeed, “[i]t is well established in the Fourth Circuit that violations of first

 amendment rights” are presumed to impose irreparable injury. Vollette v. Watson, 978 F. Supp.

 2d 572, 584 (E.D. Va. 2013). See also 11A Charles Alan Wright, Arthur R. Miller, & Mary Kay

 Kane, Federal Practice & Procedure §2948.1 (2d ed. 1995) (“When an alleged constitutional right

 is involved, most courts hold that no further showing of irreparable injury is necessary.”

 (emphasis added)). Thus, demonstrating irreparable injury in this matter “is not difficult.

 Protecting religious freedom was a vital part of our nation’s founding, and it remains crucial

 today.” On Fire, 2020 WL 1820249, at *9 (emphasis added).

 III.   THE BALANCE OF THE EQUITIES TIPS DECIDEDLY IN LIGHTHOUSE’S
        FAVOR.

        An injunction in this matter will protect the very rights the Supreme Court has

 characterized as “lying at the foundation of a free government of free men.” Schneider v. New

 Jersey, 308 U.S. 147, 151 (1939). The granting of a TRO and PI enjoining enforcement of the

 GATHERING ORDERS on Lighthouse’s worship services will impose no harm on the

 Commonwealth. Indeed, the Commonwealth “is in no way harmed by the issuance of an injunction

 that prevents the state from enforcing unconstitutional restrictions.” Legend Night Club v. Miller,

 637 F.3 291, 302–03 (4th Cir. 2011). See also Newsom ex rel. Newsom v. Albemarle Cnty. Sch.

 Bd., 354 F.3d 249, 261 (4th Cir. 2003) (the government “is in no way harmed by issuance of a

 preliminary injunction which prevents it from enforcing a regulation, which, on this record, is

 likely to be found unconstitutional”). But for Lighthouse, as noted above, even minimal

 infringements upon First Amendment values constitutes irreparable injury sufficient to justify

 injunctive relief. Legend Night Club, 637 F.3d at 302. As such, there can be no comparison

                                                 29
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 30 of 31 PageID# 152



 between the irreparable and unconscionable loss of First Amendment freedoms suffered by

 Lighthouse absent injunctive relief and the non-existent interest the Commonwealth has in

 enforcing unconstitutional GATHERING ORDERS. Absent a TRO, Lighthouse and its members

 “face an impossible choice: skip [church] service[s] in violation of their sincere religious beliefs,

 or risk arrest, mandatory quarantine, or some other enforcement action for practicing those sincere

 religious beliefs.” On Fire, 2020 WL 1820249, at *9. The balance of the equities tips decidedly in

 Plaintiffs’ favor, and the TRO and PI should issue.

 IV.    THE PUBLIC INTEREST WARRANTS A TRO AND PRELIMINARY
        INJUNCTION.

        As the Fourth Circuit has noted, “[s]urely, upholding constitutional rights serves the

 public interest.” Newsom ex rel. Newsom v. Albemarle Cnty. Pub. Schs., 354 F.3d 249, 261 (4th

 Cir. 2003) (emphasis added); Legend Night Club, 637 F.3d at 303 (“upholding constitutional rights

 is in the public interest”). “Injunctions protecting First Amendment freedoms are always in the

 public interest.” ACLU of Ill. v. Alvarez, 679 F.3d 583, 590 (7th Cir. 2012) (emphasis added).

 This protection is ipso facto in the interest of the general public because “First Amendment rights

 are not private rights [but] rights of the general public [for] the benefits of all of us.” Machesky v.

 Bizzell, 414 F.2d 283, 288–90 (5th Cir. 1969) (citing Time, Inc. v. Hill, 385 U.S. 374 (1967)).

 There is no “evidence that churches are less essential than every other business that is currently

 allowed to be open,” On Fire, 2020 WL 1820249, at *9, and “the public has a profound interest

 in men and women of faith worshipping together [in church] in a manner consistent with

 their conscience.” Id. (emphasis added).

                                           CONCLUSION

        For all of the foregoing reasons, Plaintiffs respectfully request that the Court issue the TRO

 and PI as set forth in the Prayer for Relief in Plaintiffs’ Verified Complaint (V.Compl. at 45–49.)


                                                   30
Case 2:20-cv-00204-AWA-RJK Document 3 Filed 04/24/20 Page 31 of 31 PageID# 153




                                           Respectfully submitted,

                                           /s/ Daniel J. Schmid
                                           Mathew D. Staver*
                                           Horatio G. Mihet*
                                           Roger K. Gannam*
                                           Daniel J. Schmid (VA 84415)
                                           Attorneys for Plaintiff
                                           LIBERTY COUNSEL
                                           P.O. Box 540774
                                           Orlando, FL 32854
                                           (407) 875-1776
                                           court@lc.org
                                           hmihet@lc.org
                                           rgannam@lc.org
                                           dschmid@lc.org

                                           *Pro hac vice applications pending




                                      31
